DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (Pub. No.: US 2017/0339372 A1; hereinafter Valli) in view of Seppo T. Valli (Patent No.: Pub. No. US 2019/0253667 A1; hereinafter Seppo) 
               Consider claims 1, and 8,  Valli clearly shows and discloses a non-transitory computer readable medium and a method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: receiving initial 3D participant representation information for generating the 3D representation of the participant under different circumstances (fig. 9, labels: 904-908; paragraphs: 0033, 0035, 0055 -0056); receiving, by a user device of a first participant and during the 3D video conference call, second participant circumstances metadata indicative of one or more current circumstances regarding a second participant (a check is performed to verify if all sites participating in the conference session have been captured) (fig. 9, labels: 904-908; paragraphs: 0024, 0035, 0055 -0056); and updating, by the user device of the first participant, a 3D participant representation of the second participant, 3D reconstructed) (abstract, paragraphs: 0004, 0033, 0034, 0049, 0056, and fig. 9, label: 912); however, Valli does not specifically disclose another example for updating, by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment.
                In the same field of endeavor, Seppo clearly specifically disclose another example for updating, by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment (paragraphs: 00069 and 0070 and fig. 10, labels: 1010, and 1018).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Seppo into teaching of Valli for the purpose of providing another examples show other circumstances for updating 3D participant during video conference.

               
               Consider claims 2 and 9, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different image acquisition conditions (Valli: paragraphs: 0033, 0052, and 0054).
               Consider claims 3 and 10, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different directions of gaze (Valli: paragraphs: 0024, 0035, 0049; Seppo: paragraphs: 0070).
                
              
claims 4 and 11, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different expressions (Seppo: paragraphs: 0109 and 0256).      
                 Consider claims 5 and 12, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the initial 3D participant representation information comprises an initial 3D model and one or more initial texture maps (Seppo: paragraphs: 0043 and fig. 17).      
                Consider claims 6 and 13, Valli and Seppo clearly show the method and the non-transitory computer readable medium, comprising generating an avatar of the second participate based on 3D participant representation information of the second participant (Valli: paragraphs: 0034, 0042, 0043, and 0048).            
             
     Consider claims 7 and 14, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the generating of the second avatar is also responsive to a direction of gaze of the second participant (Valli: paragraphs: 0038).  


Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656